Case 2:19-cv-00622-GW-FFM Document 83 Filed 11/16/20 Page 1 of 2 Page ID #:1021

                                                                              JS-6
 1

 2
                            UNITED STATES DISTRICT COURT
 3
                           CENTRAL DISTRICT OF CALIFORNIA
 4

 5
     STEFAN MATHEW WILCOX,                   )       No. CV 19-622-GW-FFMx
 6                                           )
                     Plaintif,               )       Consolidated with:
 7                                           )
          v.                                 )       No. CV 20-4021-GW-AFMx
 8                                           )
                                             )
 9   CITY OF LOS ANGELES, et al.             )
                                             )
10                   Defendants.             )       JUDGMENT DISMISSING THE
                                             )       CONSOLIDATED MATTERS
11   ___________________________________ )
                                             )
12   STEFAN MATTHEW WILCOX,                  )       Hon. George H. Wu
                                             )
13        Plaintiff,                         )
                                             )
14                                           )
                                             )
15        vs.                                )
                                             )
16                                           )
     COUNTY OF LOS ANGELES, et al.           )
17                                           )
                                 Defendants. )
18                                           )
19

20

21
           This Court, after consideration of the papers in support of and in opposition to
22

23   Defendants County of Los Angeles, the Los Angeles County Sheriff’s Department, the
24   Los Angeles County Probation Department, and Probation Officers Perez and Arnows’
25
     (“Defendants”) Summary Judgment Motion (Dkt. No. 79), and, Motions to Dismiss (Dkt
26

27   Nos. 17 and 29), hereby grants the Summary Judgment Motion and Motions to Dismiss,
28   in their entirety, and with prejudice; and enters judgment in favor of Defendants County

                                             -1-
Case 2:19-cv-00622-GW-FFM Document 83 Filed 11/16/20 Page 2 of 2 Page ID #:1022



 1   of Los Angeles, the Los Angeles County Sheriff’s Department, the Los Angeles County
 2
     Probation Department, and Probation Officers Perez and Arnow and against Plaintiff
 3

 4   Stefan Matthew Wilcox; and since no causes of action remain in this action,
 5

 6
           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
 7

 8         These consolidated actions are dismissed in their entirety, with prejudice, and,
 9   that Judgment is entered in favor of all Defendants and against Plaintiff Stefan Matthew
10
     Wilcox.
11

12

13

14   DATED: November 16, 2020                      ______________________________
                                                   HON. GEORGE H. WU,
15                                                 United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28


                                             -2-
